Order entered August 21, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00305-CV

                      IN THE INTEREST OF B.T.G., A CHILD, Relator

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-12707

                                              ORDER
        The Court has before it appellant’s May 10, 2013 motion challenging the order sustaining

contest to inability to pay. The Court GRANTS the motion. See TEX. R. APP. P. 20.1(j)(4). We

ORDER Francheska Duffey, Official Court Reporter of the 330th Judicial District Court of

Dallas County, Texas, to file the court reporter’s record in this case within thirty days of the date

of this order, without requiring prepayment of costs. We ORDER appellant to file his amended

brief within thirty days of the date the reporter’s record is filed.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE